Citation Nr: 0009680	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  92-53 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for ascariasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active military service from August 1951 to 
August 1954.  He was a prisoner of war (POW) from July 17, 
1952 to August 29, 1953.  This matter comes to the Board of 
Veterans' Appeals (Board) from an October 1990 rating 
decision by the Los Angeles Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied 
entitlement to service connection for arthritis and 
ascariasis (roundworm infection).  In June 1990, the RO 
deferred a decision on the matter of service connection for 
arthritis.

The above-indicated issues were remanded by the Board in 
February 1996 for further development of the evidence.  By 
rating decision in September 1999, the RO granted an increase 
in the rating of the veteran's PTSD to 70 percent and a total 
disability based on individual unemployability due to 
service-connected disability.  The Board is satisfied that 
the remand objectives were accomplished and that no further 
development is necessary to adjudicate this case.  


FINDINGS OF FACT

1.  Arthritis was not clinically evident in service and no 
competent (medical) evidence has been submitted linking any 
current arthritis to the veteran's active service, any 
incident therein, or to any reported continuous 
symptomatology.

2.  The veteran's ascariasis during active service was acute 
and transitory and did not result in residual disability, and 
he has not submitted competent medical evidence to 
demonstrate current disability associated with ascariasis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
ascariasis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records were destroyed 
apparently by fire; thus, for the most part, they are 
unavailable at this time.  The claims folder does include a 
September 1953 report of the veteran's medical history that 
indicates no wounds on capture or while in captivity.  Noted 
in laboratory findings during a repatriation examination in 
September 1953 is the presence of ascaris; a stool culture 
revealed no evidence of pathogens.  A report from the Office 
of the Surgeon General dated in 1953 was negative for 
information pertinent to the veteran's current claims.

VA outpatient records, extending from July 1988 to July 1989, 
relate to epigastric problems.  Other than several small 
diverticulae, a coloniscopic examination in August 1988 
revealed normal findings.  

In a POW social survey in January 1990, the veteran presented 
problems with pain in his arms, legs, back, and knees and 
stated that he had been hit and pushed with rifle butts while 
in captivity.  He also reported that he had been forced to 
carry heavy logs down a river and engaged in heavy road 
building.  He also stated that he had episodes of diarrhea 
and was not given water for days at a time.  

On VA medical examination in January 1990, the veteran 
reported that he did hard work, moved logs and stones, was 
hit in the back with rifle butts, and had worms and lice.  
Otherwise, he reported he was not seriously injured by his 
captors.  Current complaints included pain in his knees and 
feet.  Diagnoses rendered in pertinent part were foot and leg 
problems and gastrointestinal distress.

By October 1990 rating decision, the RO denied service 
connection for arthritis and ascariasis.  The RO based its 
determination on a lack of clinical finding of arthritis in 
service and a diagnosis of ascariasis, acute and transitory, 
on examination in September 1953.  

VA outpatient records, dated from 1990 to 1992, primarily 
relate to treatment for other disabilities.  In a May 1990 
recitation of the veteran's past medical history, the 
examiner noted arthritis.  Also noted was diarrhea and 
dysentery as a POW, with symptomatology of blood, pus, and 
worms and painful knees, elbows, neck, and feet.  In a 
clinical entry in August 1990, the examiner noted moderate to 
severe elbow, knee, and neck pain associated with tender and 
swollen muscles and tendons.  In two records, dated in May 
and August (year not indicated), the impressions included 
post-traumatic arthritis.  In the former record, a diagnosis 
of rule out parasitic syndrome was also noted.  On June 1990 
upper gastrointestinal series of X-ray studies a small hiatal 
hernia was detected, but otherwise the upper gastrointestinal 
system was normal.  A May 1991 biopsy of the stomach revealed 
benign gastric mucosa showing focal cystic dilatation of 
glands.  In a November 1991 medical record, the veteran 
complained of pain in the elbows, knees, and back of his 
neck.

Lay statements, submitted in December 1991, from the 
veteran's spouse, mother, and sister are of record, attesting 
to his pain in the back, neck, legs, and arms, and to his 
chronic stomach problems.  

In September 1992, the veteran testified at a personal 
hearing generally that he had not been diagnosed with 
arthritis while in service, but that he first noticed signs 
of arthritis as a POW.  He stated that he had to carry heavy 
logs and at times, he was tied up, and pushed down hill with 
rifles or sticks.  Also, he did not seek treatment at that 
time because he was close to getting out of the service.  His 
knees and right elbow bothered him in particular and the only 
injury he had prior to service was a broken wrist.  He stated 
he first sought treatment after service for arthritis in 
1989.  With respect to his neck, he stated that it bothered 
him in service and that his symptoms were worse now.  He also 
reported that he currently takes medication for arthritis.  
He stated that he first had worms when he returned on the 
boat and, as a result, he had diarrhea and stomach problems.  
He reported that he was first diagnosed with ascariasis by VA 
in 1989 or 1990.

On VA general examination in November 1992, the examiner 
conducted a system review and noted, in pertinent part, 
unrestricted range of motion of the neck, joint pain in the 
sacroiliac, knees, and right elbow, stiffness in the right 
elbow with limited extension, and occasional joint swelling 
in the feet.  In relevant part, the diagnoses rendered were 
osteoarthritis and intestinal parasite, by history.  On 
examination of the intestine and digestion system, the 
examiner noted a history of ascariasis.  

X-ray study of the knees conducted in November 1992 noted 
minimal degenerative changes of the tibial spines, 
bilaterally.  X-ray study of the right elbow revealed 
deformed head of the right radius with early degenerative 
change at the proximal radioulnar articulation and lateral 
compartment of the right elbow joint.  

Pursuant to the Board's remand of this case, VA examination 
of the joints was conducted in May 1996, revealing subjective 
complaints of arthritic discomfort in the neck, back, knees, 
and elbows.  Examination of the knees revealed objective 
findings including crepitation with no instability.  The 
diagnoses were degenerative arthritis of the right elbow, 
lumbosacral spine, cervical spine, and knees.  The examiner 
noted that the veteran did not have evidence of post-
traumatic arthritis; rather, that his arthritis was 
degenerative in nature associated with the normal aging 
process.  Also, the examiner indicated that the onset of the 
veteran's arthritis was recent and that there was no specific 
injury to the neck, elbows, or knees.   

On VA examination of the digestive system in May 1996, the 
examiner noted a history of severe gastrointestinal problems, 
chronic diarrhea, and roundworms.  The diagnosis was chronic 
cholitis.  

On VA examination in November 1997, the examiner noted the 
veteran's complaints of abdominal pain, which reportedly 
began in 1954 when he was a POW.  The veteran reported that 
he did not remember any treatment for parasites or dysentery 
at that time.  Also noted are the veteran's complaints of 
joint pain in the knees, ankles, elbows, shoulders, and neck, 
the onset of which dates to the veteran's POW days in Korea.  
The examiner noted that no type of arthritis other than 
degenerative joint disease has ever been made.  On 
examination, a normal gait and normal range of motion of the 
neck and upper and lower extremities were noted; fecal occult 
blood test was negative and the abdomen was without 
tenderness or masses.  His weight was reported to be 229 
pounds.  The diagnoses were degenerative joint disease of the 
knees and shoulders and gastroesophageal reflux 
disease/peptic ulcer disease.  

VA outpatient records, extending from 1997 to 1998, in a 
clinical record dated in June 1997, the veteran complained of 
constant ankle and elbow pain.  In a record dated in May 
1998, the veteran reported stomach pain and vomiting that had 
been ongoing for years.  The examiner noted the presence of 
polyps and worms during his period as a POW in service, and 
constant diarrhea.  In a July 1998 medical record, the 
veteran complained of right shoulder pain.

Analysis

This veteran contends that his disabilities of arthritis and 
ascariasis were incurred during his period of active military 
service and as such, he maintains that he is entitled to 
service connection.  Generally speaking, service connection 
is granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Additionally, where a veteran served continuously for a 
period of ninety days or more during a period of war or 
during peacetime after December 31, 1946, and certain chronic 
diseases, (including arthritis), become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

When a former prisoner of war (POW) who was interned or 
detained as such for not less than 30 days incurs traumatic 
osteoarthritis to a degree of 10 percent or more at any time 
after service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.309(c).  
This provision is subject to the rebuttable presumption 
provisions of 38 C.F.R. § 3.307. 

The Board acknowledges that the veteran was a POW for a 
lengthy period, extending from July 17, 1952 to August 29, 
1953.  Nonetheless, in spite of his confirmed status as a 
POW, he fails to establish well-grounded claims under these 
particular factual circumstances.  In general, in any claim 
for benefits, the threshold question is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that there are three basic evidentiary requirements to 
establish a well grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).

The evidence of record does not substantiate that the 
veteran's post-service arthritis and ascariasis are 
coincident with his period of active service.  With respect 
to the veteran's claim of entitlement to service connection 
for arthritis, as noted above, service medical records reveal 
that the veteran incurred no wounds on capture or while in 
captivity.  Overall, there is no evidence as to any 
complaint, notation, or treatment of arthritis during service 
or any evidence of a traumatic incident during his period of 
active military service.  

Moreover, and most significantly, during the May 1996 VA 
medical examination, the examiner reported that the veteran 
did not have evidence of post-traumatic arthritis, but that 
his arthritis was degenerative and was related to the usual 
aging process.  Further, the examiner noted that the onset of 
the veteran's arthritis was recent and that there was no 
evidence of any specific injury to the neck, elbows, or 
knees.  Moreover, during VA medical examination in November 
1997, the examiner rendered an opinion that the veteran had 
not been diagnosed with any arthritis other than that 
degenerative in nature.  Thus, in this regard, the veteran 
has failed to establish the required medical nexus between 
his post-service arthritis and his active service period.  
See Caluza at 506.  Therefore, his claim necessarily fails.

Furthermore, the veteran also fails to provide competent 
medical evidence to well ground his claim of service 
connection for ascariasis.  Although there are laboratory 
findings of ascariasis during a repatriation examination, 
dated in September 1953, a subsequent stool culture revealed 
no evidence of pathogens.  Thus, there was no residual 
disability at the time of separation from service.  Moreover, 
there is no clinical evidence of post-service ascariasis.  
The Board is aware that, during the November 1992 VA 
examination, the examiner noted ascariasis, by history.  

Further, during VA medical examination in May 1996, by way of 
history, the examiner noted evidence of roundworms.  
Nonetheless, a diagnosis based solely on the veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, in 
this case, the examiner's recitation alone does not 
constitute competent medical evidence so as to establish a 
well grounded claim.  Id. 

Overall, the evidence of record does not substantiate the 
presence of current ascariasis.  The failure to present 
competent clinical evidence of current disability necessarily 
means that the veteran's claim fails.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  Moreover, even if the veteran 
were to present competent evidence of current ascariasis, he 
would need to furnish competent medical evidence of a nexus 
between any post-service ascariasis and his period of active 
service.  See Caluza at 506.  Thus, in this respect as well, 
his claim fails.

However, the Board does recognize that in cases where service 
records are missing or destroyed, case law requires that the 
Board provide a thorough "explanation to the veteran on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified."  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The Board's duty to explain its findings 
and conclusion is heightened in cases where service records 
are missing or destroyed.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

In this light, the RO did make concerted efforts to locate 
the veteran's service medical records; such efforts are 
documented in the claims folder.  In spite of the RO's 
efforts, however, few documents were located.  Among those 
records are the Surgeon General's Report from 1953 and the 
September 1953 repatriation examination, as noted above.  
Nonetheless, such evidence does not substantiate that the 
veteran's post-service disabilities are coincident with his 
period of service.  The veteran did not submit competent 
medical evidence of arthritis until many years after 
separation from service.  In fact, during the May 1996 
examination, the examiner noted that his arthritis, albeit 
degenerative in nature, was a recent onset.  Further, as 
stated above, there is no medical evidence to support current 
ascariasis.  Thus, even if his service medical records were 
of record, there is no clinical evidence to support a medical 
nexus between post-service disabilities and his period of 
service.  Again, the veteran's claim fails.

The Board recognizes that the Court has held that lay 
observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In this light, this veteran has submitted 
statements and those of his family members attesting to his 
symptomatology and ensuing treatment.  Where the issue is 
factual in nature, that is, whether a particular incident or 
injury occurred in service, competent lay testimony may 
constitute sufficient evidence to establish a well grounded 
claim.  However, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Absent 
evidence to the contrary, a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

The issues in this case involve questions of etiology, and as 
such, require competent medical opinion to substantiate a 
medical nexus between current disability and his period of 
service.  In light of the absence of such clinical evidence, 
the veteran fails to establish a well grounded claim.  
Grottveit at 91, 93.  Further, neither this veteran nor his 
family members has provided evidence of the requisite skills 
or qualifications so as to render their statements medically 
competent.  Thus, the lay allegations of record fall short of 
competent medical evidence and are not sufficient to 
establish a well grounded claim.  

Therefore, as this veteran has not submitted well grounded 
claims, VA is under no obligation to assist him in the 
development of facts pertinent to his claims.  38 U.S.C.A. § 
5107(a).  The Board is cognizant, however, that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
veteran of evidence needed to complete a claim.  The Court 
has held that the section 5103(a) duty requires that when a 
veteran identifies medical evidence that may complete an 
application, but is not in the possession of VA, VA must 
advise him to attempt to obtain that evidence.  McKnight v. 
Gober, 131 F.3d 1483 (1997); Brewer v. West, 11 Vet. App. 228 
(1998).  Such is not the case with this veteran.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for arthritis is denied.

Service connection for ascariasis is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

